Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Objections to the drawings have been withdrawn in response to applicant’s amendment filed 03/01/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph 0041 sets forth, “Detail view A shows the flow sensing element 130 attached to a structure 230 that is in the form of a substrate, the substrate can be various thicknesses as well as various shapes”.  Paragraphs 0043 sets forth, “Detail view C shows a flexible structure 230 attached to the flow sensing element 130. The flexible structure 230 can be made from a flexible material, such as a ribbon of plastic, a flexible wire segment, and a flexible thread (such as waxed textile thread, dental floss material, etc.)”.  Paragraphs 0044 sets forth, “Detail view D shows a container structure 230 that can be used to contain the flow sensing element 130 within an internal volume of the container structure 230. The container structure 230 can be any suitable container that can house the flow sensing element 130 within an internal volume (such as a capsule, a coating applied to the flow sensing element 130 to form the structure 230, a film wrapped around the flow sensing element 130 etc.) and not interfere with reception and transmission of electromagnetic signals”.  Therefore, “structure” has been interpreted to be any one or more of a wire segment, substrate, container, or flexible material.  
Paragraph 0006 sets forth, “A computer in communication with the flow sensing element can be configured to detect, after the structure is being positioned within an aneurysm, a measurement of fluid flow entering the aneurysm based on data obtained by the flow sensing element.”  Therefore, “flow 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13, 15, & 18 of copending Application No. 16/100,598 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 15, the claims of ‘598 teach a method of evaluating an endovascular aneurysm coiling procedure (Claim 12), the method comprising:
detecting, at a computer and after positioning a coil within an aneurysm of a vessel in a vasculature, a first measurement of fluid flow entering the aneurysm based on data obtained by a flow sensing element disposed in the aneurysm, with the flow sensing element in communication with the computer (Claim 12);
determining, at the computer, that the first fluid flow measurement is at or below an acceptable level (Claim 12); and

Regarding claim 16, the claims of ‘598 teach the method of claim 15, further positioning a further coil when the first fluid flow measurement is at an unacceptable level, wherein the positioning the further coil, detecting the first fluid flow measurement, the determining, and the outputting are repeated until the first fluid flow measurement is at or below the acceptable level (Claims 12 & 18).
Regarding claim 17, the claims of ‘598 teach the method of claim 15, further comprising passing a wire segment through a first flexible elongate member such that the wire segment exits from a distal portion of the first flexible elongate member and gathers together in the aneurysm to form the coil in the aneurysm, thereby positioning the coil within the aneurysm (Claim 15).
Regarding claim 18, the claims of ‘598 teach the method of claim 15, further comprising guiding a distal portion of a first flexible elongate member through the vasculature and into the aneurysm (Claim 13).
Claim Rejections - 35 USC § 102
35 U.S.C. 102 rejections have been withdrawn in response to applicant’s amendment filed 03/01/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 7-8, 10, 12-13, & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Folk (US 2016/0022222) in view of Yoshikawa (US 2010/0069757).
Regarding claim 1, Folk teaches (Figures 1 & 5) a system comprising:
a structure (guide 10, coils 40, Paragraph 0051) configured to pass through a vasculature;
a flow sensing element (sensor 20, Paragraph 0039), wherein the structure is positioned in an aneurysm (Paragraph 0052) and retains the flow sensing element within the aneurysm (Paragraph 0054); and
a computer (processor, Paragraph 0042) in communication with the flow sensing element, the computer configured to:
detect, at the computer and after positioning the structure within the aneurysm in the vasculature, a measurement of fluid flow entering the aneurysm based on data obtained by the flow sensing element (Paragraph 0054).
However, Folk fails to disclose using a threshold value when measuring flow.
Yoshikawa teaches the computer is further configured to provide a visual indication to a user as to whether the fluid flow measurement is at an unacceptable fluid flow level (Paragraphs 0018, 0021, & 0030).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the threshold value taught by Yoshikawa into the system taught by Folk.  This would allow the operator to monitor blood flow and determine if it is at a normal value or range.

Regarding claim 7, Folk in view of Yoshikawa teach the system of claim 2, and Folk further teaches (Figure 5) a wire segment configured to pass through the lumen, wherein the wire segment forms a coil in the aneurysm as the wire segment is passed through the lumen, and wherein the aneurysm is in a wall of a vessel in the vasculature (Paragraph 0051).
Regarding claim 8, Folk in view of Yoshikawa teach the system of claim 7, and Folk further teaches the structure is selected from a group consisting of the wire segment, a substrate, a container, and a flexible material (Paragraph 0051).
Per the 103 rejection of claim 1, the structure was interpreted to be guide 10 and coils 40 taught by Folk in paragraph 0051.  The coils are a wire segment as well as a flexible material, which inherently have a substrate.  Before being introduced into the aneurysm, the coils are held within the guide; therefore, the guide is able to serve as a container.  Additionally, the guide itself is made of a flexible material, as shown in Figure 5.
Regarding claim 10, Folk in view of Yoshikawa teach the system of claim 7, and Folk further teaches the computer is further configured to detect, at the computer and after forming the coil in the aneurysm, the measurement of fluid flow entering the aneurysm (Paragraph 0052).
Regarding claim 12, Folk in view of Yoshikawa teach the system of claim 7, and Folk further teaches the wire segment comprises multiple wire segments, and each one of the wire segments forms a coil when the respective wire segment passes through the lumen and into the aneurysm (Paragraph 0051).

However, Folk fails to disclose using a threshold value when measuring flow.
Yoshikawa teaches the computer is further configured to:
determine, at the computer, that the fluid flow measurement is at or below an acceptable fluid flow level (Paragraphs 0007 & 0021); and
provide a visual indication to a user as to whether the fluid flow measurement is at or below the acceptable fluid flow level (Paragraphs 0018, 0021, & 0030).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the threshold value taught by Yoshikawa into the system taught by Folk.  This would allow the operator to monitor blood flow and determine if it is at a normal value or range.
Regarding claim 15, Folk teaches (Figures 1 & 5) a method of evaluating an endovascular aneurysm coiling procedure, the method comprising:
detecting, at a computer (processor, Paragraph 0042) and after positioning a coil (coils 40, Paragraph 0051) within an aneurysm of a vessel in a vasculature, a first measurement of fluid flow entering the aneurysm based on data obtained by a flow sensing element (sensor 20, Paragraph 0039) disposed in the aneurysm, with the flow sensing element in communication with the computer (Paragraph 0052).
However, Folk fails to disclose using a threshold value when measuring flow.
Yoshikawa teaches:
determining, at the computer, that the first fluid flow measurement is at or below an acceptable fluid flow level (Paragraphs 0007 & 0021); and

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the threshold value taught by Yoshikawa into the system taught by Folk.  This would allow the operator to monitor blood flow and determine if it is at a normal value or range.
Regarding claim 16, Folk in view of Yoshikawa teach the method of claim 15, and Folk further teaches positioning a further coil when the first fluid flow measurement is at an unacceptable level (Paragraph 0051).
However, Folk fails to disclose using a threshold value when measuring flow.
Yoshikawa teaches the detecting the first fluid flow measurement, the determining, and the outputting are repeated until the first fluid flow measurement is at or below the acceptable level (Paragraphs 0007, 0018, & 0030).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the threshold value taught by Yoshikawa into the system taught by Folk.  This would allow the operator to monitor blood flow and determine if it is at a normal value or range.
Regarding claim 17, Folk in view of Yoshikawa teach the method of claim 15, and Folk further teaches passing a wire segment through a first flexible elongate member such that the wire segment exits from a distal portion of the first flexible elongate member and gathers together in the aneurysm to form the coil in the aneurysm, thereby positioning the coil within the aneurysm (Paragraph 0051).
Claims 3-6 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Folk in view of Yoshikawa, as applied to claim 1, above, in further view of Fastovsky (US 2003/0125790).

However, Folk in view of Yoshikawa fail to disclose that the flow sensing element is a radio frequency transducer.
Fastovsky teaches the flow sensing element is a radio frequency transducer (RF transducer) that detects fluid flow entering the aneurysm (Paragraph 0058).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used an RF transducer as taught by Fastovsky in the system taught by Folk.  This would allow the operator to continue to monitor flow in the aneurysm after the catheter has been removed from the patient.
Regarding claim 4, Folk in view of Yoshikawa, in further view of Fastovsky teach the system of claim 3.
However, Folk in view of Yoshikawa fail to disclose that the flow sensing element is a radio frequency transducer.
Fastovsky teaches the RF transducer communicates wirelessly with an RF transceiver (Paragraphs 0066-0067).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used an RF transducer as taught by Fastovsky in the system taught by Folk.  This would allow the operator to continue to monitor flow in the aneurysm after the catheter has been removed from the patient.
Regarding claim 5, Folk in view of Yoshikawa, in further view of Fastovsky teach the system of claim 4.
However, Folk in view of Yoshikawa fail to disclose that the flow sensing element is a radio frequency transducer.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used an RF transducer as taught by Fastovsky in the system taught by Folk.  This would allow the operator to continue to monitor flow in the aneurysm after the catheter has been removed from the patient.
Regarding claim 6, Folk in view of Yoshikawa, in further view of Fastovsky teach the system of claim 4.
However, Folk in view of Yoshikawa fail to disclose that the flow sensing element is a radio frequency transducer.
Fastovsky teaches the computer is further configured to interrogate the RF transducer, via the RF transceiver, after the first flexible elongate member is removed from the vasculature and receive data from the RF transducer, via the RF transceiver, after the first flexible elongate member is removed (Paragraphs 0067 & 0070).
Regarding claim 9, Folk in view of Yoshikawa, in further view of Fastovsky teach the system of claim 8, and Folk further teaches the structure can be delivered to the aneurysm via a second flexible elongate member (guidewire/microcatheter, Paragraph 0057) and deposited in the aneurysm by a detachable connector that releasably connects the structure to a distal end of the second flexible elongate member, and wherein the structure remains in the aneurysm when the first and second flexible elongate members are removed from the vasculature (Paragraph 0051).
However, Folk in view of Yoshikawa fail to disclose that the flow sensing element remains in the body.
Fastovsky teaches the flow sensing element remains within the body (Paragraph 0056).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Folk in view of Yoshikawa, in further view of Fastovsky, as applied to claim 7, above, in further view of Ferrera (WO 2017/074411).
Regarding claim 11, Folk in view of Yoshikawa, in further view of Fastovsky teach the system of claim 7.
However, Folk in view of Yoshikawa, in further view of Fastovsky fail to disclose the wire segment includes fibrous material fixedly attached along the wire segment.
Ferrera teaches the wire segment includes fibrous material fixedly attached along the wire segment, and wherein the fibrous material enhances blood clotting around the coil (Page 6, Paragraph 3 & Page 7, Paragraph 1).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included fibrous materials taught by Ferrera to the coils taught by Folk.  This would further prevent blood flow in the aneurysm by combining material intended to occlude with material intended to clot.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Folk in view of Yoshikawa, as applied to claim 15, above, in further view of Trousset (US 2018/0168732).
Regarding claim 18, Folk in view of Yoshikawa teach the method of claim 15.
However, Folk in view of Yoshikawa fail to disclose navigating the device to the aneurysm.
Trousset teaches guiding the distal portion of the flexible elongate member through the vasculature and into the aneurysm (Paragraph 0014).
.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Folk in view of Yoshikawa, in further view of Trousset, as applied to claim 18, above, in further view of Fastovsky.
Regarding claim 19, Folk in view of Yoshikawa, in further view of Trousset teach the method of claim 18, and Folk further teaches delivering the structure to the aneurysm by guiding the structure through a lumen that extends through the first flexible elongate member, wherein the delivering further comprises passing a second flexible elongate member through the lumen, and depositing the structure in the aneurysm by releasing a detachable connector that releasably connects the structure to a distal end of the second flexible elongate member (Paragraphs 0051 & 0057).
However, Folk fails to disclose that the flow sensing element remains in the body.
Fastovsky teaches the flow sensing element remains within the body (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used an implantable flow sensing element as taught by Fastovsky in the system taught by Folk.  This would ensure the flow sensing element stays in the aneurysm and is supported by the structure.
Regarding claim 20, Folk in view of Yoshikawa, in further view of Trousset, in further view of Fastovsky teach the method of claim 19, and Folk further teaches the structure is selected from a group consisting of the wire segment, a substrate, a container, and a flexible material (Paragraph 0051).
Per the 103 rejection of claim 1, the structure was interpreted to be guide 10 and coils 40 taught by Folk in paragraph 0051.  The coils are a wire segment as well as a flexible material, which inherently have a substrate.  Before being introduced into the aneurysm, the coils are held within the guide; 
Regarding claim 21, Folk in view of Yoshikawa, in further view of Trousset, in further view of Fastovsky teach the method of claim 19, and Folk further teaches:
removing the first and second flexible elongate members from the vasculature (Paragraphs 0041 & 0057); and
detecting, at the computer, a second measurement of fluid flow entering the aneurysm based on data obtained by the flow sensing element (Paragraph 0056).
However, Folk fails to disclose that the flow sensing element remains in the body.
Fastovsky teaches the flow sensing element remains within the body (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used an implantable flow sensing element as taught by Fastovsky in the system taught by Folk.  This would ensure the flow sensing element stays in the aneurysm and is supported by the structure.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Folk in view of Fastovsky.
Regarding claim 22, Folk teaches (Figures 1 & 5) a system comprising:
a catheter (guide 10, Paragraph 0051) configured to pass through a vasculature and having a lumen through which a wire segment (coils 40, Paragraph 0051) passes, the catheter configured to perform an endovascular aneurysm coiling procedure in which the wire segment is pushed into an aneurysm of the vasculature (Paragraph 0051); and
a computer (processor, Paragraph 0042) in communication with a flow sensing element (sensor 20, Paragraph 0039), the computer configured to detect, at the computer, a measurement of fluid flow entering the aneurysm based on data obtained by the flow sensing element (Paragraph 0054).

Fastovsky teaches that the flow sensing element (sensor 3, Paragraphs 0034) is disposed on the wire segment (anchoring elements 4 & 5, Paragraph 0034) such that the flow sensing element is pushed into the aneurysm with the wire segment (Paragraphs 0034).
Paragraph 0034 teaches that the anchoring elements, on which the sensor is disposed, are elastic spring wires.  Additionally, the implant 2 can take the form of aneurysm coils which also include the sensor 3.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the flow sensing element and wire segment taught by Folk into one unit as taught by Fastovsky.  Disposing the flow sensing element on the wire segment ensures that it is embedded within the aneurysm after completion of the coiling procedure.
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
Regarding claims 13-15, applicant argues that Yoshikawa is directed to a pixel brightness threshold.
Though this is true, the relative brightness is representative of the blood flow velocity, per [0018] & [0030].  By setting a threshold on the brightness, the threshold is set simultaneously on the flow.  Additionally, according to [0018], a constant threshold value can be applied to the velocity prior to being transposed into brightness.
Regarding claims 1, 13, & 15, applicant amends the threshold value to be a fluid flow level, and argues that Yoshikawa does not teach such disclosure.
According to [0018], the threshold can be applied to the flow velocity before it is converted into brightness and presented as an image.  Paragraph [0021] also discloses that data can be captured at 300 
Regarding claims 8 & 20, applicant argues “the structure is selected from a group consisting of the wire segment, a substrate, a container, and a flexible material. The Examiner merely cites paragraph [0051] of Folk as allegedly disclosing these features, but does not identify which of these options paragraph [0051] discloses”.
Per the 103 rejection of claim 1, the structure was interpreted to be guide 10 and coils 40 taught by Folk in paragraph 0051.  The coils are a wire segment as well as a flexible material, which inherently have a substrate.  Before being introduced into the aneurysm, the coils are held within the guide; therefore, the guide is able to serve as a container.  Additionally, the guide itself is made of a flexible material, as shown in Figure 5.
Applicant’s arguments with respect to claim(s) 22 have been considered but are moot because the new ground of rejection relies on new citations of Folk and Fastovsky that disclose disposing the flow sensing element on the wire segment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM D. KOLKIN/Examiner, Art Unit 3793      

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793